                                      Case 19-40510-lkg                      Doc         Filed 10/14/20         Page 1 of 7
   )LOOLQWKLVLQIRUPDWLRQWRLGHQWLI\WKHFDVH

Debtor 1                 0DWWKHZ'DYLG3\OH.ULVWL1LFROH3\OH
                         ___B_______B_____BB_________BBBBB___________________________BBBBBBBB_


Debtor 2                 _______BB____________BBBBB_______________BBBBBBBBBBBBBBBBBB_BBBBBBBB_
(Spouse, if filing)

                                        6RXWKHUQ'LVWULFWRI,OOLQRLV
8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

             
&DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBB



 2IILFLDO)RUP 410S1
 1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                                                                                                    

 ,IWKHGHEWRU¶VSODQSURYLGHVIRUSD\PHQWRISRVWSHWLWLRQFRQWUDFWXDOLQVWDOOPHQWVRQ\RXUFODLPVHFXUHGE\DVHFXULW\LQWHUHVWLQWKH
 GHEWRU¶VSULQFLSDOUHVLGHQFH\RXPXVWXVHWKLVIRUPWRJLYHQRWLFHRIDQ\FKDQJHVLQWKHLQVWDOOPHQWSD\PHQWDPRXQW)LOHWKLVIRUP
 DVDVXSSOHPHQWWR\RXUSURRIRIFODLPDWOHDVWGD\VEHIRUHWKHQHZSD\PHQWDPRXQWLVGXHSee Bankruptcy Rule 3002.1.
 1DPHRIFUHGLWRU                                                                                                           
                                                                                                 &RXUWFODLPQR LINQRZQ BBBBBBBBBBBBBBBBBBBBBBB
 :HOOV)DUJR%DQN1$




                                                                                                 'DWHRISD\PHQWFKDQJH
                                                                                                 Must be at least 21 days after date
                                                                                                 of this notice                            
                                                                                                                                           _____________


                                                                                                 1HZWRWDOSD\PHQW
                                                                                                                                            
                                                                                                                                           $____________BBBB
                                                                                                 Principal, interest, and escrow, if any
 /DVWGLJLWVof any number you use to
 LGHQWLI\WKHGHEWRU¶VDFFRXQW                                    ____
                                                                  ____  ____
                                                                           ____
                                                                              

   3DUW           (VFURZ$FFRXQW3D\PHQW$GMXVWPHQW

     :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VHVFURZDFFRXQWSD\PHQW"

            No
        ✔
            <HV$WWDFKDFRS\RIWKHHVFURZDFFRXQWVWDWHPHQWSUHSDUHGLQDIRUPFRQVLVWHQWZLWKDSSOLFDEOHQRQEDQNUXSWF\ODZ'HVFULEHWKHEDVLV
             IRUWKHFKDQJH,IDVWDWHPHQWLVQRWDWWDFKHGH[SODLQZK\



                                        
             &XUUHQWHVFURZSD\PHQWBBBBBBBBBBBBBBBBB                                                                         
                                                                                                           1HZHVFURZSD\PHQWBBBBBBBBBBBBBBBBB

  3DUW0RUWJDJH3D\PHQW$GMXVWPHQW

     :LOOWKHGHEWRU¶VSULQFLSDODQGLQWHUHVWSD\PHQWFKDQJHEDVHGRQDQDGMXVWPHQWWRWKHLQWHUHVWUDWHRQWKHGHEWRU V
        YDULDEOHUDWHDFFRXQW"
        ✔
            No
            Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
             DWWDFKHGH[SODLQZK\



             &XUUHQWLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB                                      1HZLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB

             &XUUHQWSULQFLSDODQGLQWHUHVWSD\PHQW $ ______________BBB_                   1HZSULQFLSDODQGLQWHUHVWSD\PHQW $ ___________BBB____

  3DUW2WKHU3D\PHQW&KDQJH


        :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VPRUWJDJHSD\PHQWIRUDUHDVRQQRWOLVWHGDERYH"
           ✔
               No
               Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)
            5HDVRQIRUFKDQJH



                      &XUUHQWPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB                             1HZPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB
                                                                                                 
 Official Form 410S1                                                  1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                              page 1
                     0DWWKHZ'DYLG3\OH.ULVWL1LFROH3\OH                                                              
      Debtor 1                        Case         19-40510-lkg          Doc
                     _____BB_________________________________________________
                     First Name        Middle Name    Last Name
                                                                                     Filed 10/14/20    Page
                                                                                                 Case number       2 of
                                                                                                             (LINQRZQ)    7
                                                                                                                        ______________________



 3DUW 6LJQ+HUH


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.


 &KHFNWKHDSSURSULDWHER[

    
    ✔   I am the creditor.

       I am the creditor’s authorized agent.



 ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKHLQIRUPDWLRQSURYLGHGLQWKLVFODLPLVWUXHDQGFRUUHFWWRWKHEHVWRIP\NQRZOHGJH
 LQIRUPDWLRQDQGUHDVRQDEOHEHOLHI




 8    /s/Ashley Britton
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
      Signature
                                                                                    10/14/2020
                                                                            'DWHBBBBBBBBBBBBBBB




 Print:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        Ashley Britton                                                                         VP Loan Documentation
                                                                                              BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        First Name                Middle Name             Last Name              7LWOH


 Company Wells Fargo Bank, N.A.
         _B____________________BB____________________________________

 Address    MAC N9286-01Y
            ___________________________B_________BB______BB______________
            Number                       Street

            1000 Blue Gentian Road
            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
            $GGUHVV

             Eagan                                   MN      55121-7700
            BBBB_______________________________________________BBBBBBBB__
              City                                                   State      ZIPCode



                     800-274-7025                                                              NoticeOfPaymentChangeInquiries@wellsfargo.com
 Contact phone BBBBBBBBBBBBBBBBBBBBBBBBB                                                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                              (PDLO




Official Form 410S1                                                   1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                          page 
                                Case 19-40510-lkg               Doc       Filed 10/14/20    Page 3 of 7
                        UNITED STATES BANKRUPTCY COURT
                                                            Southern District of Illinois


                                                        Chapter 13 No. 1940510
                                                        Judge: Laura K. Grandy

In re:
Matthew David Pyle, Kristi Nicole Pyle
                                               Debtor s 

                                               CERTIFICATE OF SERVICE
I hereby certify that this Notice, including all attachments, is being served on or before October 15, 2020 via filing with the US
Bankruptcy Court's CM ECF system or by mailing or providing a copy of this document to a vendor for mailing: By U.S. Postal
Service First Class Main Postage Prepaid or FedEx.


Debtor:                                  %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                         Matthew David Pyle, Kristi Nicole Pyle
                                         204 South 5th

                                         Elkville IL 62932



                                         %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                         N/A




Debtor’s Attorney:                       %\&RXUW V&0(&)V\VWHPUHJLVWHUHGHPDLODGGUHVV
                                         Bradley P Olson
                                         Law Office of Bradley P Olson
                                         101 E DeYoung

                                         Marion IL 62959


                                         %\&RXUW V&0(&)V\VWHPUHJLVWHUHGHPDLODGGUHVV
                                         N/A




Trustee:                                 %\&RXUW V&0(&)V\VWHPUHJLVWHUHGHPDLODGGUHVV
                                         Russell C Simon
                                         Chapter 13 Trustee
                                         24 Bronze Pointe

                                         Swansea IL 62226

                                                               @@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@
                                                               /s/Ashley Britton
                                                                VP Loan Documentation
                                                                Wells Fargo Bank, N.A.
                    Case 19-40510-lkg            Doc                       Filed 10/14/20                   Page 4 of 7
                          Return Mail Operations                                          Escrow Review Statement
                                 PO Box 14547
                                                                                          For informational purposes only
                                 Des Moines, IA 50306-4547
                                                                                          Statement Date:                                  October 8, 2020
                                                                                          Loan number:
                                                                                          Property address:
                                                                                                204 SOUTH 5TH STREET
                                                                                                ELKVILLE IL 62932-1039


                                                                                          Customer Service
                                                                                                 Online                          Telephone
                                                                                                 wellsfargo.com                  1-800-340-0473
          MATTHEW PYLE
                                                                                                 Correspondence                  Hours of operation
          KRISTI PYLE                                                                            PO Box 10335                    Mon - Fri 7 a.m. - 7 p.m. CT
          204 SOUTH 5TH STREET                                                                   Des Moines, IA 50306
          ELKVILLE IL 62932                                                                      To learn more, go to:
                                                                                                 wellsfargo.com/escrow


                                                                                                   We accept telecommunications relay service calls



PLEASE NOTE: If you are presently seeking relief (or have previously been granted
relief) under the United States Bankruptcy Code, this statement is being sent to you
for informational purposes only. The summaries below are based on the terms of the
loan and are provided for informational purposes only.
These amounts are governed by the terms of the loan unless otherwise reduced by an
order of the bankruptcy court. Because the amounts billed for the escrow items can
change over time, we review the escrow account at least once per year to ensure there
will be enough money to make these payments. Once the review is complete, we send
the escrow review statement, also known as the escrow account disclosure statement.
                                                                                             The escrow account has a shortage of
Here's what we found:
     • Required Minimum Balance: The escrow account balance is projected to                               $223.52
        fall below the required minimum balance. This means there is a shortage.

     •   Payments: As of the December 1, 2020 payment, the contractual portion of
         the escrow payment increases.



  Part 1 - Mortgage payment

         Option 1                Pay the shortage amount over 12 months
                                  Previous payment through New payment beginning with
                                  11/01/2020 payment date   the 12/01/2020 payment
                                                                                                Option 1: No action required
 Principal and/or interest                  $254.44                   $254.44

 Escrow payment                             $232.28                   $242.67               Starting December 1, 2020 the new contractual
 Total payment amount
                                                                                            payment amount will be $497.11
                                           $486.72                   $497.11

         Option 2                Pay the shortage amount of $223.52
                                  Previous payment through New payment beginning with
                                  11/01/2020 payment date   the 12/01/2020 payment
                                                                                                Option 2: Pay shortage in full
 Principal and/or interest                  $254.44                   $254.44

 Escrow payment                             $232.28                  $224.04                Starting December 1, 2020 the new contractual
 Total payment amount                                                                       payment amount will be $478.48
                                           $486.72                  $478.48




                                                      See Page 2 for additional details.


                                        Note: If you are presently seeking relief (or have previously been granted relief) under the United
                                        States Bankruptcy Code, this coupon is being provided for informational purposes only. If your
                                        Chapter 13 plan calls for your Chapter 13 Trustee to make the on-going post-petition mortgage
                                        payments, please contact your attorney or the Trustee’s office before directly sending any
                                        amounts relating to this escrow shortage

                                                                  If you choose to pay the shortage in full as referenced in Option 2, detach this coupon
                                                                  and mail it along with a check for $223.52 to the address that appears on this coupon.
  MATTHEW PYLE
  KRISTI PYLE                                                     This payment must be received no later than December 1, 2020.


              Wells Fargo Home Mortgage
              PO Box 10394
              Des Moines, IA 50306-0394




         708                           7 10 02 00048672 00047848 00071024 00022352 5
                                                                                                                                             Page 2 of 3
                   Case 19-40510-lkg                         Doc             Filed 10/14/20                Page Loan
                                                                                                                5 ofNumber:
                                                                                                                      7
     Part 2 - Payment calculations
For the past review period, the amount of the escrow items was $2,765.84. For the coming year, we expect the amount paid from escrow to be
$2,688.52.

How was the escrow payment calculated?
To determine the escrow payment, we add the projected escrow items to be paid over the next 12 months. We base these projected amounts on any
escrow items that may have been paid in the past and any future anticipated payments to be made. We then divide the amounts by 12 payments to
determine the escrow amount.

The chart below includes any actual escrow disbursements as well as any shortage that may have been identified for the past three analysis periods up
through the date of the analysis.



Escrow comparison

                                                                                                                                       New monthly
                                   12/18 - 11/19     08/19 - 07/20        12/19 - 10/20    12/20 - 11/21
                                                                                                                      # of               escrow
                                     (Actual)          (Actual)             (Actual)        (Projected)
                                                                                                                     months              amount

Property taxes                            $896.88           $896.88            $933.52         $933.52        ÷         12       =            $77.79
Property insurance                      $1,624.00         $1,624.00           $1,755.00       $1,755.00       ÷         12       =          $146.25
Total taxes and insurance               $2,520.88         $2,520.88           $2,688.52      $2,688.52        ÷         12       =         $224.04
Escrow shortage                          $1,766.99            $0.00            $266.48        $223.52         ÷         12       =            $18.63**
Mortgage insurance                        $235.74            $154.64             $77.32          $0.00        ÷         12       =            $0.00

Total escrow                             $4,523.61         $2,675.52          $3,032.32      $2,912.04        ÷         12       =          $242.67


**
 This amount is added to the payment if Option 1 on page 1 is selected.


Projected escrow account activity over the next 12 months
To determine if there will be a shortage or overage in the account, we calculate whether the amount of the lowest projected escrow balance will be
greater or less than the required minimum balance. This is determined by subtracting the required minimum balance from the lowest projected
balance. If the outcome is positive, there is an overage. If it is negative, there is a shortage. The calculation is below:


                                                                                                  (Calculated in Part 3 - Escrow account projections
Lowest projected escrow balance September, 2021                               -$1,247.39          table)

Bankruptcy adjustment‡                                              +          $1,471.95

Minimum balance for the escrow account†                             -           $448.08           (Calculated as: $224.04 X 2 months)


Escrow shortage                                                     =           -$223.52


‡
 This adjustment of $1,471.95, is the remaining amount of the pre-petition escrow shortage included in our proof of claim being paid through the
confirmed bankruptcy plan.
†
 The minimum balance includes a cash reserve to help cover any increase in taxes and/or insurance. To calculate the cash reserve for the escrow
account, we add the yearly escrow payments, and divide by 12. We take this amount and multiply it by 2 as allowed by state laws and/or the mortgage
contract to determine the cash reserve.
                  Case 19-40510-lkg                          Doc               Filed 10/14/20                         Page Loan
                                                                                                                           6 ofNumber:
                                                                                                                                 7                          Page 3 of 3




  Part 3 - Escrow account projections
Escrow account projections from December, 2020 to November, 2021
                                        What we
              Payments to               expect to                                                                      Projected escrow        Balance required
Date            escrow                   pay out         Description                                                       balance              in the account
Nov 2020                                                 Starting balance                                                    -$799.27                     $896.20
Dec 2020           $224.04                    $0.00                                                                          -$575.23                    $1,120.24
Jan 2021           $224.04                    $0.00                                                                           -$351.19                   $1,344.28
Feb 2021           $224.04                    $0.00                                                                           -$127.15                   $1,568.32
Mar 2021           $224.04                    $0.00                                                                            $96.89                    $1,792.36
Apr 2021           $224.04                    $0.00                                                                           $320.93                    $2,016.40
May 2021           $224.04                    $0.00                                                                           $544.97                    $2,240.44
Jun 2021           $224.04                    $0.00                                                                           $769.01                    $2,464.48
Jul 2021           $224.04                    $0.00                                                                           $993.05                    $2,688.52
Aug 2021           $224.04                  $466.76      JACKSON COUNTY (W)(4)                                                $750.33                    $2,445.80
Sep 2021           $224.04                  $466.76      JACKSON COUNTY (W)(4)                                                $507.61                    $2,203.08
Sep 2021              $0.00                $1,755.00     FORRESTON MUTUAL INS CO                                           -$1,247.39                    $448.08
Oct 2021           $224.04                    $0.00                                                                         -$1,023.35                    $672.12
Nov 2021           $224.04                    $0.00                                                                          -$799.31                     $896.16

Totals           $2,688.48                $2,688.52



  Part 4 - Escrow account history
Escrow account activity from December, 2019 to November, 2020
                      Deposits to escrow                   Payments from escrow                                                          Escrow balance
   Date      Actual      Projected Difference          Actual   Projected Difference                 Description             Actual         Projected Difference
Dec 2019                                                                                         Starting Balance           -$2,602.27        $840.32       -$3,442.59
Dec 2019       $213.29        $229.40       -$16.11       $0.00         $19.33         -$19.33   FHA Insurance              -$2,388.98       $1,050.39      -$3,439.37

Dec 2019         $0.00         $0.00         $0.00        $19.33            $0.00      $19.33    FHA Insurance              -$2,408.31       $1,050.39      -$3,458.70

Jan 2020       $426.58        $229.40       $197.18       $0.00         $19.33         -$19.33   FHA Insurance               -$1,981.73      $1,260.46      -$3,242.19

Jan 2020         $0.00         $0.00         $0.00        $19.33            $0.00      $19.33    FHA Insurance              -$2,001.06       $1,260.46      -$3,261.52

Feb 2020      $426.04         $229.40      $196.64        $0.00         $19.33         -$19.33   FHA Insurance               -$1,575.02      $1,470.53      -$3,045.55

Feb 2020         $0.00         $0.00         $0.00        $19.33            $0.00      $19.33    FHA Insurance               -$1,594.35      $1,470.53      -$3,064.88

Mar 2020       $212.75        $229.40       -$16.65       $0.00         $19.33         -$19.33   FHA Insurance               -$1,381.60     $1,680.60       -$3,062.20

Mar 2020         $0.00         $0.00         $0.00        $19.33            $0.00      $19.33    FHA Insurance              -$1,400.93      $1,680.60       -$3,081.53

Apr 2020       $212.75        $229.40       -$16.65       $0.00         $19.33         -$19.33   FHA Insurance               -$1,188.18      $1,890.67      -$3,078.85

May 2020       $212.75        $229.40       -$16.65       $0.00         $19.33         -$19.33   FHA Insurance                -$975.43       $2,100.74      -$3,076.17

Jun 2020       $754.83        $229.40      $525.43        $0.00         $19.33         -$19.33   FHA Insurance                -$220.60       $2,310.81      -$2,531.41

Jul 2020         $0.00        $229.40     -$229.40        $0.00         $19.33         -$19.33   FHA Insurance                -$220.60      $2,520.88       -$2,741.48

Aug 2020      $483.89         $229.40      $254.49        $0.00         $19.33         -$19.33   FHA Insurance                 $263.29       $2,730.95      -$2,467.66

Aug 2020         $0.00         $0.00         $0.00      $466.76        $448.44         $18.32    JACKSON COUNTY (W)(4)        -$203.47       $2,282.51      -$2,485.98
                                                                                                 FORRESTON MUTUAL INS CO
Aug 2020         $0.00         $0.00         $0.00     $1,755.00            $0.00    $1,755.00                               -$1,958.47      $2,282.51      -$4,240.98

Sep 2020       $232.28        $229.40        $2.88        $0.00         $19.33         -$19.33   FHA Insurance               -$1,726.19     $2,492.58       -$4,218.77

Sep 2020         $0.00         $0.00         $0.00      $466.76        $448.44         $18.32    JACKSON COUNTY (W)(4)       -$2,192.95      $2,044.14      -$4,237.09
                                                                                                 FORRESTON MUTUAL INS CO
Sep 2020         $0.00         $0.00         $0.00        $0.00      $1,624.00      -$1,624.00                               -$2,192.95       $420.14       -$2,613.09

Oct 2020      $1,161.40       $229.40      $932.00        $0.00         $19.33         -$19.33   FHA Insurance               -$1,031.55       $630.21       -$1,661.76
(estimate)

Nov 2020       $232.28        $229.40        $2.88        $0.00         $19.33         -$19.33   FHA Insurance                -$799.27        $840.28       -$1,639.55
(estimate)

Totals       $4,568.84     $2,752.80      $1,816.04    $2,765.84     $2,752.84         $13.00




Wells Fargo Home Mortgage is a division of Wells Fargo Bank, N.A. ©2019 Wells Fargo Bank, N.A. All rights
reserved. NMLSR ID 399801 9/19
Case 19-40510-lkg   Doc   Filed 10/14/20   Page 7 of 7
